AO 246A (Rev. 01/09) Order of Discharge and Dismissal Under 18 U.S. C. § 3607(a)


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                              District of New Jersey

                 United States of America                                  )
                                v.                                         )       Case No. 18-9192
                                                                           )
                    Ronald A. Pecina, Jr.                                  )
                            Defendant                                      )


                         ORDER OF DISCHARGE AND DISMISSAL UNDER 18 U. S. C. § 3607(a)

      The supervising probation officer reports that the defendant has complied with the conditions of probation and
recommends discharge from probation.

          IT IS ORDERED: The defendant is discharged from probation, and the proceedings are dismissed without a
judgment of conviction.




Date:
                                                                                              Judge's signature

                                                                                    Honorable Anthony R. Mautone, USMJ
                                                                                            Printed name and title




                                           Order Directing that Official Records be Expunged

           The record shows that the defendant was less than 21 years of age when the offense was committed.

          IT IS ORDERED: All references to the defendant's arrest for this offense, and the institution of proceedings in
 this case and their results, must be expunged from all official records (except the nonpublic records kept by the
 Department of Justice under 18 U.S.C. § 3607(b)).




 Date:
                                                                                               Judge 's signature



                                                                                             Printed name and title
